Citation Nr: 1648207	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-05 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for right knee degenerative joint disease (DJD) with postoperative meniscal tear and chondroplasty (right knee disability).

2.  Entitlement to an earlier effective date for the grant of service connection for left knee DJD (left knee disability).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1983 to December 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Roanoke, Virginia Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for the Veteran's right and left knee disabilities, effective February 29, 2008.  


FINDINGS OF FACT

1.  VA received an original claim of service connection for bilateral knee disability on February 6, 1990, within one year of discharge on December 22, 1989.

2.  A December 1990 rating decision denied the Veteran service connection for a bilateral knee condition without considering his service treatment records (STRs), noting that repeated attempts to obtain them were met with negative results; the Veteran was notified of this decision and did not appeal it; new and material evidence was not received within a year of that decision.

3.  On February 29, 2008, the Veteran filed a claim to reopen service connection for bilateral knee disability; a February 2009 rating decision denying that claim indicates his STRs had apparently been added to the record since the prior December 1990 denial.

4.  There is no evidence indicating the Veteran withheld information or otherwise did not cooperate in providing the necessary information to obtain his STRs during the development of his original 1990 claim.


CONCLUSIONS OF LAW

1.  An earlier effective date of December 23, 1989 is warranted for the award of service connection for right knee DJD with postoperative meniscal tear and chondroplasty.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156(c), 3.400 (2016).

2.  An earlier effective date of December 23, 1989 is warranted for the award of service connection for left knee DJD.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156(c), 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the benefits sought in full, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, which provides that, for claims received within one year after separation from service, the effective date shall be the "day following separation from active service."  Id. at § 3.400(b)(2).  

Here, VA first received a claim of service connection for bilateral knee disability on February 5, 1990 (within one year of the Veteran's discharge from service on Decmeber 22, 1989).  A December 1990 rating decision denied that claim and, in doing so, noted that repeated attempts to secure the Veteran's STRs were unsuccessful.  Therefore, they were not considered at that time.  He was notified of that decision and did not appeal it.  New and material evidence was also not received within a year of that decision.  Therefore, that decision became final.  Thereafter, VA received a claim to reopen service connection for bilateral knee disability on February 29, 2008.  Notably, this was the first claim filed since his original February 1990 claim.  A review of the record indicates his STRs were associated with his claims file in October 2008, during the pendency of his claim to reopen.  Critically, the February 2009 rating decision denying that claim explicitly notes consideration of his STRs.  

If (as here) VA receives or associates with the claims file relevant service department records that existed and had not been associated with the claims file when VA originally decided a claim, VA must reconsider the original claim unless (1) the records did not exist when VA first decided the claim or (2) the claimant failed to provide sufficient information for VA to identify and obtain the records from the service department, the Joint Services Records Research Center (JSRRC), or any other official source.  Id. at § 3.156(c)(2).  

Here, the records clearly existed at the time of the original February 1990 denial of service connection for bilateral knee disability and the Federal Register specifically indicates that "a completed application form that sufficiently identifies the veteran's branch and dates of service will ordinarily be sufficient to enable VA to obtain the veteran's service medical records" in the context of interpreting 38 C.F.R. § 3.156(c)(2).  71 Fed. Reg. 52455-01.  More importantly, there is simply no evidence suggesting the Veteran failed to provide any information needed to identify or obtain such records.  Therefore, the Board finds that 38 C.F.R. § 3.156(c) applies and the original February 1990 claim must be reconsidered.

The law is quite clear in this case-as the February 1990 claim on appeal was received within one year of discharge (on December 22, 1989), the awards of service connection for right and left knee disabilities should both be effective the day after separation, December 23, 1989.  38 C.F.R. § 3.400(b)(2)(i).  Accordingly, the appeal must be granted.



ORDER

An earlier effective date of December 23, 1989 is granted for the award of service connection for right knee DJD with postoperative meniscal tear and chondroplasty.

An earlier effective date of December 23, 1989 is granted for the award of service connection for left knee DJD.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


